                                                                         Case 4:11-cv-06714-YGR Document 252 Filed 10/21/20 Page 1 of 2




                                                                  1                                       UNITED STATES DISTRICT COURT
                                                                  2                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   IN RE APPLE IPHONE ANTITRUST LITIGATION              Case No.: 4:11-cv-06714-YGR
                                                                  5
                                                                                                                           ORDER RE: CASE MANAGEMENT
                                                                  6                                                        CONFERENCE
                                                                  7

                                                                  8

                                                                  9   DONALD R. CAMERON, ET. AL.,                          Case No.: 4:19-cv-03074-YGR
                                                                 10               Plaintiffs,
                                                                 11          v.
                                                                 12   APPLE INC.,
                               Northern District of California
United States District Court




                                                                 13                Defendant.
                                                                 14

                                                                 15   EPIC GAMES, INC.,                                    Case No.: 4:20-cv-05640-YGR
                                                                 16          Plaintiff,
                                                                 17          V.

                                                                 18   APPLE INC.,
                                                                 19          Defendant.
                                                                 20

                                                                 21          On October 19, 2020, the Court held a case management conference including the parties in
                                                                 22   each of the above referenced cases. As memorialized herein, the Court issued the following orders:
                                                                 23      1. By January 22, 2021, the parties in the Epic Games matter shall file a joint document entitled
                                                                 24          “Trial Elements, Legal Framework and Remedies.”
                                                                 25                a. Said filing shall identify the elements and/or legal framework for each claim and
                                                                 26                    counterclaim and may be formatted as one would for jury instructions, e.g. a statement
                                                                 27                    of the law, following by authorities, and any competing statements on the law. To the
                                                                 28                    extent overlap exists in claims and counterclaims, the parties shall so identify.
                                                                         Case 4:11-cv-06714-YGR Document 252 Filed 10/21/20 Page 2 of 2




                                                                  1             b. Said filing shall also include a section on Remedies and shall identify the requested
                                                                  2                 remedy for each claim and counterclaim. Again, to the extent overlap exists, the
                                                                  3                 parties shall so identify.
                                                                  4             c. Parties in the related actions may file a Response thereto by no later than February 5,
                                                                  5                 2021 with respect to Epic Games’ claims.
                                                                  6             d. The parties are reminded that this is not an opportunity to argue the facts but merely to
                                                                  7                 focus on the legal framework to guide evidence at trial and an ultimate ruling.
                                                                  8      2. Unless the parties in the Epic Games matter contact the Court with a request for oral argument
                                                                  9          on the pending Motion for Judgment on the Pleadings under the Court’s Standing Order Rule
                                                                 10          2.d., the motion will be deemed submitted as of October 23, 2020.
                                                                 11      3. By October 23, 2020, the parties shall provide the Court with a proposed form of order as to
                                                                 12          the agreements with respect to discovery reflected in the status conference statements, and any
                                                                 13          others which have been reached.
                               Northern District of California
United States District Court




                                                                 14      4. The parties were reminded to adhere to the District’s Rules for Professional Conduct.

                                                                 15      5. This Order confirms that no party has an objection to the relation of Pistacchio v. Apple, 20-

                                                                 16          cv-07034 to the instant cases.

                                                                 17      6. All discovery matters are referred to Magistrate Judge Thomas Hixson.

                                                                 18      7. The portion of the prayer for relief filed by Apple in the Epic Games matter requesting a

                                                                 19          decree that Epic Games violated the California Unfair Competition Law (“UCL”) and that

                                                                 20          Apple be awarded restitution and disgorgement as a result of Epic Games’ conduct in violation

                                                                 21          of the UCL was stricken.

                                                                 22      8. The Court sets a case management conference for March 1, 2021 at 9:30 a.m., PST.

                                                                 23          IT IS SO ORDERED.

                                                                 24   Date: October 21, 2020                         _______________________________________
                                                                                                                            YVONNE GONZALEZ ROGERS
                                                                 25
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                 26

                                                                 27   CC: MAGREF EMAIL; MAGISTRATE JUDGE THOMAS HIXSON
                                                                 28



                                                                                                                        2
